jNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 11 and 12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berthet et al (US 4,557,749). No distinction is seen between the article and method disclosed by Berthet et al, and that recited in claims 1, 4, 7, 11 and 12. Berthet et al disclose a plurality of pots whose sides are made of high density polyethylene to allow controlled release of fertilizer in the containers. (See col. 1, line 44 to col. 2, line 36.) Berthet et al also disclose in Example 9 that two fertilizer containers were used in eucalyptus shoot cultivation tests. Accordingly Berthet et al anticipate claims 1, 4, 7, 11 and 12. In any event it would be obvious to provide a plurality of the containers in the article of Berthet et al, since Berthet et al disclose at col. 4, lines 52-54 that the container is filled with fertilizer and/or other products usable in agriculture, and specifically disclose at col. 2, lines 42-45 that .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet et al. Berthet et al is relied upon as discussed hereinbefore. Regarding claim 5, it would be obvious to provide a biodegradable membrane in the device of Berthet et al. One of ordinary skill in the art would be motivated to do so to preserve the environment. Regarding claim 6, it would be obvious to provide a perforated membrane in the device of Berthet et al. One of ordinary skill in the art would be motivated to do so, since Berthet et al suggest at col. 1, lines 31-35 that the device functions due to water penetrating by capillarity into the container.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berthet et al as applied to claim 7 above, and further in view of Peppmoller et al (US 7,342,058). It would be further obvious from Peppmoller et al to include a plurality of hydrogels in at least one of the containers of Berthet et al. One of ordinary skill in the art would be motivated to do so, since Peppmoller et al teach at col. 3, lines 28-31 that the hydrogels may be used as a method of supplying nutrients and water to plants, such as when the hydrogel further comprises a solid or liquid fertilizer, which is the purpose of the containers of Berthet et al.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of the step of “selecting” is vague and indefinite, since it would not be ascertainable as to whether  permeabilities and contents are “selected”, or whether a given permeability and contents are used in the article, but were not “selected”.
Claims 2 and 3 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:   Berthet et al (US 4,557,749) disclose a plurality of pots whose sides are made of high density polyethylene to allow controlled release of fertilizer in the containers. (See col. 1, line 44 to col. 2, line 36.) Berthet et al also disclose in Example 9 that two fertilizer containers were used in eucalyptus shoot cultivation tests.  In any event it would be obvious to provide a plurality of the containers in the article of Berthet et al, since Berthet et al disclose at col. 4, lines 52-54 that the container is filled with fertilizer and/or other products usable in agriculture, and specifically disclose at col. 2, lines 42-45 that the sachets, tubes or pots can contain different types of .
Masumura, Menefee et al, Noll et al and Labbe et al are made of record for disclosing various containers which have permeable or semi-permeable walls.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736